
	
		II
		Calendar No. 217
		111th CONGRESS
		1st Session
		S. 1261
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2009
			Mr. Akaka (for himself,
			 Mr. Voinovich, Mr. Leahy, Mr.
			 Tester, Mr. Baucus,
			 Mr. Carper, Mr.
			 Alexander, Mr. Burris, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			Novermber 19, 2009
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To repeal title II of the REAL ID Act of 2005 and amend
		  title II of the Homeland Security Act of 2002 to better protect the security,
		  confidentiality, and integrity of personally identifiable information collected
		  by States when issuing driver’s licenses and identification documents, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Providing for Additional Security in
			 States' Identification Act of 2009 or the
			 PASS ID
			 Act.
		2.RepealTitle II of the REAL ID Act of 2005
			 (Division B of Public Law 109–13) is repealed.
		3.Identification
			 security
			(a)In
			 generalTitle II of the
			 Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at
			 the end the following:
				
					EImproved security
				for driver’s licenses and personal identification cards
						241.DefinitionsIn this subtitle:
							(1)Driver’s
				licenseThe term driver’s license means a motor
				vehicle operator’s license, as defined in section 30301 of title 49, United
				States Code.
							(2)Identification
				cardThe term identification card means a personal
				identification card, as defined in section 1028(d) of title 18, United States
				Code, issued by a State.
							(3)Materially
				compliantA State is materially compliant if the
				State has certified to the Secretary that the State has commenced issuing
				driver’s licenses and identification cards that are compliant with the
				requirements of this subtitle.
							(4)Official
				purposeThe term official purpose means—
								(A)accessing Federal
				facilities that contain mission functions critical to homeland security,
				national security, or defense;
								(B)accessing nuclear
				power plants; or
								(C)boarding federally
				regulated commercial aircraft.
								(5)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
							(6)StateThe
				term State means a State of the United States, the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Commonwealth of the Northern Mariana Islands.
							242.Minimum
				document requirements and issuance standards for Federal recognition
							(a)Minimum
				standards for Federal use
								(1)In
				generalBeginning 1 year after the date on which final
				regulations are issued to implement this subtitle, pursuant to section 5 of the
				PASS ID Act—
									(A)a Federal agency
				may not accept, for any official purpose, a driver’s license or identification
				card issued by a State to any person unless the State is materially compliant;
				and
									(B)no person shall be
				denied boarding a commercial aircraft solely on the basis of failure to present
				a driver’s license or identification card issued pursuant to this
				subtitle.
									(2)Agency
				acceptanceBeginning 6 years after the date on which final
				regulations are issued to implement this subtitle, pursuant to section 5 of the
				PASS ID Act, a Federal agency may not accept, for any official purpose, a
				driver’s license or identification card unless the license or card complies
				with subsection (b).
								(3)State
				certificationsThe Secretary shall determine whether a State is
				meeting the requirements of this section based on certifications made by the
				State to the Secretary. Such certifications shall be made at such times and in
				such manner as the Secretary, in consultation with the Secretary of
				Transportation, may prescribe by regulation.
								(4)Certification of
				other identification documentsThe Secretary may certify any
				driver’s license or identification card, including an Enhanced Driver’s License
				designated by the Secretary under section 7209 of the 9/11 Commission
				Implementation Act of 2004, as compliant with the requirements of this subtitle
				if the Secretary, after review, determines such license or card meets the
				requirements of this subtitle.
								(b)Minimum document
				requirementsTo meet the requirements of this section, a State
				shall include, at a minimum, the following information and features on each
				driver’s license and identification card issued to a person by the
				State:
								(1)The person’s legal
				name.
								(2)The person’s date
				of birth.
								(3)The person’s
				gender.
								(4)The person’s
				driver’s license or identification card number.
								(5)A digital
				photograph of the person.
								(6)The person’s
				address of principal residence, except—
									(A)as provided for
				under section 827 of the Violence Against Women Act (Public Law 109–162);
				or
									(B)for any individual
				who a State determines should be exempted from the requirement under this
				paragraph to protect the safety or security of the applicant.
									(7)The person’s
				signature.
								(8)A combination of
				security features designed to protect the physical integrity of the document,
				including the prevention of tampering, counterfeiting, or duplication of the
				document for fraudulent purposes.
								(9)A common
				machine-readable technology, containing the data elements available on the face
				of a driver’s license or identification card. A person’s social security number
				may not be included in these data elements.
								(10)A unique symbol designated by the Secretary
				to indicate compliance with the requirements under this section.
								(c)Minimum issuance
				standards
								(1)In
				generalTo meet the requirements of this section, for all
				driver’s licenses and identification cards issued under this subtitle at least
				1 year after the date on which final regulations are issued to implement this
				subtitle, pursuant to section 5 of the PASS
				ID Act, a State shall require, at a minimum, presentation and
				validation of the following information before issuing a driver’s license or
				identification card to a person:
									(A)A photo identity
				document, except that a non-photo identity document is acceptable if it
				includes both the person’s full name and date of birth.
									(B)Documentation
				showing the person’s date of birth.
									(C)Proof of the
				person’s social security account number or verification that the person is not
				eligible for a social security account number.
									(D)Documentation
				showing the person’s name and address of principal residence.
									(2)Special
				requirements
									(A)In
				generalTo meet the requirements of this section, a State shall
				comply with the minimum standards of this paragraph.
									(B)Evidence of
				lawful statusBefore issuing a driver’s license or identification
				card to a person, a State shall verify that the person—
										(i)is a citizen or
				national of the United States;
										(ii)has been granted
				lawful permanent residence in the United States;
										(iii)has been granted
				asylum or withholding of removal, or has been admitted into the United States
				as a refugee;
										(iv)has been granted
				temporary residence in the United States;
										(v)has been paroled
				into the United States under section 212(d)(5) of the Immigration and
				Nationality Act (8 U.S.C. 1182(d)(5)), subject to such exceptions as the
				Secretary, in the Secretary’s unreviewable discretion, may prescribe for aliens
				paroled into the United States for prosecution or other categories of paroled
				aliens;
										(vi)is a lawful
				nonimmigrant in the United States;
										(vii)has a pending
				application for asylum or withholding of removal and has been granted
				employment authorization;
										(viii)has been
				granted temporary protected status in the United States or has a pending
				application for temporary protective status and has been granted employment
				authorization;
										(ix)has been granted
				deferred action status;
										(x)has a pending
				application for adjustment of status to that of an alien lawfully admitted for
				permanent residence in the United States or conditional permanent resident
				status in the United States;
										(xi)has otherwise
				been granted employment authorization in the United States; or
										(xii)is otherwise an
				alien lawfully present in the United States, as determined by the Secretary in
				the Secretary’s unreviewable discretion.
										(C)Temporary
				driver’s licenses and identification cards
										(i)In
				generalIf a person presents evidence under any of clauses (iv)
				through (xii) of subparagraph (B), the State may only issue a temporary
				driver’s license or temporary identification card to the person that is valid
				for a time period ending not later than the expiration date of the applicant’s
				authorized stay in the United States or, if there is no such expiration date,
				for a period not to exceed 1 year. The Secretary may, in the Secretary’s
				unreviewable discretion, authorize the issuance of temporary driver’s licenses
				or temporary identification cards, for periods longer than 1 year, to employees
				of international organizations and to other nonimmigrant aliens who are
				authorized to remain in the United States for an indefinite period.
										(ii)Display of
				expiration dateA temporary driver’s license or temporary
				identification card issued pursuant to this subparagraph shall clearly state
				the date on which it expires.
										(iii)RenewalA
				temporary driver’s license or temporary identification card issued pursuant to
				this subparagraph may be renewed only upon verification of the applicant’s
				current lawful status.
										(3)Validation of
				documentsTo meet the requirements of this section, a
				State—
									(A)shall not accept
				any foreign document, other than an official passport, to satisfy a requirement
				of paragraph (1) or (2); and
									(B)not later than 1
				year after the date on which final regulations are issued to implement this
				subtitle, pursuant to section 5 of the PASS
				ID Act, shall enter into a memorandum of understanding with the
				Secretary to routinely utilize the automated system known as Systematic Alien
				Verification for Entitlements established under section 121 of the Immigration
				Reform and Control Act of 1986 (Public Law 99–603), to verify the legal
				presence status of a person, other than a United States citizen or national,
				who is applying for a driver’s license or identification card.
									(d)Other
				requirementsTo meet the requirements of this section, a State
				shall adopt the following practices in the issuance of driver’s licenses and
				identification cards:
								(1)(A)Employ technology to
				capture digital images of identity source documents so that the images can be
				retained in electronic storage in a transferrable format for at least as long
				as the applicable driver’s license or identification card is valid; or
									(B)retain paper
				copies of source documents for at least as long as the applicable driver’s
				license or identification card is valid.
									(2)Subject each person who submits an
				application for a driver’s license or identification card to mandatory facial
				image capture.
								(3)Establish an
				effective procedure to confirm or verify a renewing applicant’s
				information.
								(4)Confirm with the
				Social Security Administration a social security account number presented by a
				person using the full social security account number. In the event that a
				social security account number is already registered to or associated with
				another person to which any State has issued a driver’s license or
				identification card, the State may use any appropriate procedures to resolve
				nonmatches.
								(5)Establish an effective procedure to confirm
				that a person submitting an application for a driver’s license or
				identification card is terminating or has terminated any driver’s license or
				identification card issued pursuant to this section to such person by a
				State.
								(6)Provide for the
				physical security of locations where driver’s licenses and identification cards
				are produced and the security of document materials and papers from which
				driver’s licenses and identification cards are produced.
								(7)Establish
				appropriate administrative and physical safeguards to protect the security,
				confidentiality, and integrity of personally identifiable information collected
				and maintained at locations at which driver’s licenses or identification
				documents are produced or stored, including—
									(A)procedures to
				prevent the unauthorized access to, or use of, personally identifiable
				information;
									(B)public notice of
				security and privacy policies, including the use, storage, access to, and
				sharing of personally identifiable information;
									(C)the establishment
				of a process through which individuals may access, amend, and correct, as
				determined appropriate by the State, their own personally identifiable
				information.
									(8)Subject all
				persons authorized to manufacture or produce driver’s licenses and
				identification cards to appropriate security clearance requirements.
								(9)Establish
				fraudulent document recognition and document validation training programs for
				appropriate employees engaged in the issuance of driver’s licenses and
				identification cards.
								(10)Limit the period
				of validity of all driver’s licenses and identification cards that are not
				temporary to a period that does not exceed 8 years.
								(e)Exceptions
				process
								(1)In
				generalStates shall establish an exceptions process to
				reasonably accommodate persons who, for extraordinary reasons beyond their
				control, are unable to present the necessary documents listed in subsection
				(c)(1).
								(2)Alternative
				documentsAlternative documents accepted under an exceptions
				process established pursuant to paragraph (1) may not be used to demonstrate
				lawful presence under subsection (c)(2) unless such documents establish that
				the person is a citizen or national of the United States.
								(3)ReportStates
				shall include a report on the use of exceptions made under this subsection,
				which shall not include any personally identifiable information, as a component
				of the certification required under subsection (a)(3).
								(f)Use of Federal
				systemsStates shall not be
				required to pay fees or other costs associated with the use of the automated
				systems known as Systematic Alien Verification for Entitlements and Social
				Security On-Line Verification, or any other Federal electronic system, in
				connection with the issuance of driver’s licenses or identification cards, in
				accordance with this subtitle.
							(g)Rule of
				constructionNothing in this
				section shall be construed to prohibit a State from issuing driver’s licenses
				and identification cards that do not comply with the requirements of this
				section.
							243.Use of false
				driver’s license at airports
							(a)In
				generalThe Secretary shall enter, into the appropriate aviation
				security screening database, appropriate information regarding any person
				convicted of using a false driver’s license at an airport.
							(b)DefinitionsIn
				this section:
								(1)AirportThe
				term airport has the meaning given such term under section 40102
				of title 49, United States Code.
								(2)FalseThe
				term false has the meaning given such term under section 1028(d)
				of title 18, United States Code.
								244.Grants to
				States
							(a)Establishment
								(1)In
				generalThere is established a State Driver’s License Enhancement
				Grant Program to award grants to assist States in conforming to the minimum
				standards set forth in this subtitle.
								(2)Distribution of
				grantsThe Secretary, through the Administrator of the Federal
				Emergency Management Agency, shall distribute grants awarded under this section
				to States that submit an application as follows:
									(A)Proportional
				allocationNot less than 2/3 of the amounts
				appropriated for grants under this section shall be allocated to each State in
				the ratio that—
										(i)the number of
				driver’s licenses and identification cards issued by such State in the most
				recently ended calendar year; bears to
										(ii)the number of
				driver’s licenses and identifications cards issued by all States in the most
				recently ended calendar year.
										(B)Remaining
				allocationThe Secretary may allocate to States any amounts
				appropriated for grants under this section that are not allocated under
				subparagraph (A) in such manner as, in the Secretary’s discretion, will most
				effectively assist in achieving the goals of this subtitle.
									(C)Minimum
				allocationIn allocating funds under this section, the Secretary
				shall ensure that for each fiscal year—
										(i)except as provided
				under clause (ii), each State receives not less than an amount equal to 0.35
				percent of the total funds appropriated for grants under this section for that
				fiscal year; and
										(ii)American Samoa,
				the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands
				each receive not less than an amount equal to 0.08 percent of the total funds
				appropriated for grants under this section for that fiscal year.
										(b)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary, for each of the fiscal years 2010 through 2015, such sums as may be
				necessary to carry out this section.
							245.State-to-State
				one driver, one license demonstration project
							(a)EstablishmentThe
				Secretary, in consultation with the Secretary of Transportation, shall
				establish a State-to-State 1 driver, 1 license demonstration project.
							(b)PurposeThe
				demonstration project established under this section shall include an
				evaluation of the feasibility of establishing an electronic system to verify
				that an applicant for a driver’s license or identification card issued in
				accordance with this subtitle does not retain a driver’s license or
				identification card issued in accordance with this subtitle by another
				State.
							(c)RequirementsThe
				demonstration project shall include a review of—
								(1)the costs
				affiliated with establishing and maintaining an electronic records
				system;
								(2)the security and
				privacy measures necessary to protect the integrity and physical security of
				driver’s licenses; and
								(3)the appropriate
				governance structure to ensure effective management of the electronic records
				system, including preventing the unauthorized use of information in the system,
				and ensuring the security and confidentiality of personally identifiable
				information.
								(d)Savings
				provisionNothing in this section may be construed to—
								(1)authorize the
				creation of a national database of driver’s license information; or
								(2)authorize States
				direct access to the motor vehicle database of another State.
								(e)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary for each of the fiscal years 2010 through 2012 such sums as may be
				necessary to carry out this section.
							246.Authority
							(a)Participation of
				Secretary of Transportation and StatesAll authority to issue
				regulations, set standards, and issue grants under this subtitle shall be
				carried out by the Secretary, in consultation with the Secretary of
				Transportation and the States.
							(b)Extensions of
				deadlinesThe Secretary may grant to a State an extension of time
				to meet the requirements of section 242(a)(1) if the State provides adequate
				justification for noncompliance.
							247.Limitation on
				statutory constructionNothing
				in this subtitle may be construed to—
							(1)affect the authorities or responsibilities
				of the Secretary of Transportation or the States under chapter 303 of title 49,
				United States Code; or
							(2)preempt State privacy laws that are more
				protective of personal privacy than the requirements of this subtitle or the
				standards or regulations promulgated to implement this subtitle, provided that
				such State laws are consistent with this subtitle and the regulations
				prescribed pursuant to this
				subtitle.
							.
			(b)Technical
			 amendmentSection 1(b) of the Homeland Security Act of 2002
			 (Public Law 107–296) is amended by inserting after the item relating to section
			 235 the following:
				
					
						Subtitle E—Improved security for
				driver’s licenses and personal identification cards
						Sec. 241. Definitions.
						Sec. 242. Minimum
				document requirements and issuance standards for Federal
				recognition.
						Sec. 243. Use of false driver’s license
				at airports.
						Sec. 244. Grants to States.
						Sec. 245. State-to-State one driver, one
				license demonstration project.
						Sec. 246. Authority.
						Sec. 247. Limitation on statutory
				construction.
					
					.
			4.Use of driver’s
			 license or identification card data by private entitiesChapter 123 of title 18, United States Code
			 is amended—
			(1)in section 2722, by adding at the end the
			 following:
				
					(c)Copying
				information from drivers licenses or identification cardsIt
				shall be unlawful for any person, knowingly and without lawful
				authority—
						(1)to scan the
				information contained in the machine readable component of a driver’s license
				or identification card; or
						(2)(A)to resell, share or
				trade that information with any other third parties;
							(B)track the use of a
				driver’s license or identification card; or
							(C)store the
				information
				collected.
							;
			(2)in section
			 2724(a), by inserting driver’s license, or identification card,
			 after motor vehicle record,;
			(3)in section
			 2725—
				(A)by redesignating
			 paragraph (2) as paragraph (6), and adding and at the
			 end;
				(B)by redesignating
			 paragraph (3) as paragraph (7);
				(C)by redesignating
			 paragraph (4) as paragraph (3), and striking and at the
			 end;
				(D)by redesignating
			 paragraph (5) as paragraph (2), and striking the period at the end and
			 inserting a semicolon;
				(E)by redesignating
			 paragraph (1) as paragraph (5);
				(F)by inserting
			 before paragraph (2), as redesignated, the following:
					
						(1)driver’s
				license means a motor vehicle operator’s license, as defined in section
				30301 of title 49, United States Code;
						;
				and
				(G)by inserting after
			 paragraph (3), as redesignated, the following:
					
						(4)identification card means a
				personal identification card, as defined in section 1028(d) of title 18, United
				States Code, issued by a
				State.
						.
				5.Rulemaking
			(a)In
			 generalNot later than 9 months after the date of the enactment
			 of this Act, the Secretary, after providing notice and an opportunity for
			 public comment shall issue final regulations to implement subtitle E of title
			 II of the Homeland Security Act of 2002, as added by section 3.
			(b)ContentThe
			 regulations issued pursuant to subsection (a)—
				(1)shall include
			 procedures and requirements that—
					(A)protect the
			 privacy rights of individuals who apply for and hold a driver’s license or
			 personal identification card;
					(B)protect the
			 constitutional rights and civil liberties of individuals who apply for and hold
			 a driver’s licenses or personal identification card;
					(2)shall include
			 procedures to protect any personally identifiable information electronically
			 transmitted;
				(3)shall establish a
			 process through which individuals may access, amend, and correct, as determined
			 appropriate by the Secretary, their own personally identifiable information in
			 any Federal databases used in complying with this Act;
				(4)may not require a
			 single design or numbering system to which driver’s licenses or personal
			 identification cards issued by all States shall conform; and
				(5)shall only apply
			 to driver’s licenses or identification cards issued pursuant to subtitle E of
			 title II of the Homeland Security Act of 2002, as added by section 3.
				6.Savings
			 provision
			(a)Effect of
			 repealNothing in section 2 shall affect the amendment or the
			 repeal set forth in sections 203(a) and 206 of the REAL ID Act of 2005.
			(b)Effect of
			 completed administrative actionsCompleted personnel actions,
			 agreements, grants, and contracts undertaken by an agency—
				(1)shall not be
			 affected by any provision of this Act, or any amendment made by this Act;
			 and
				(2)shall continue in
			 effect according to their terms until amended, modified, superseded,
			 terminated, set aside, or revoked by an officer of the United States, by a
			 court of competent jurisdiction, or by operation of law.
				
	
		1.Short titleThis Act may be cited as the
			 Providing for Additional Security in
			 States' Identification Act of 2009 or the
			 PASS ID
			 Act.
		2.RepealTitle II of the REAL ID Act of 2005
			 (Division B of Public Law 109–13) is repealed.
		3.Identification
			 security
			(a)In
			 generalTitle II of the
			 Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at
			 the end the following:
				
					EImproved security for
				driver’s licenses and personal identification cards
						241.DefinitionsIn this subtitle:
							(1)Driver’s
				licenseThe term driver’s license means a motor
				vehicle operator’s license, as defined in section 30301 of title 49, United
				States Code.
							(2)Identification
				cardThe term identification card means a personal
				identification card, as defined in section 1028(d) of title 18, United States
				Code, issued by a State.
							(3)Materially
				compliantA State is materially compliant if the
				State has certified to the Secretary that the State has commenced issuing
				driver’s licenses and identification cards that are compliant with the
				requirements of this subtitle.
							(4)Official
				purposeThe term official purpose means—
								(A)accessing Federal
				facilities that contain mission functions critical to homeland security,
				national security, or defense;
								(B)accessing nuclear power
				plants; or
								(C)boarding federally
				regulated commercial aircraft.
								(5)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
							(6)StateThe
				term State means a State of the United States, the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Commonwealth of the Northern Mariana Islands.
							242.Minimum document
				requirements and issuance standards for Federal recognition
							(a)Minimum standards for
				Federal use
								(1)In
				generalBeginning 1 year after the date on which final
				regulations are issued to implement this subtitle, pursuant to section 5 of the
				PASS ID Act, a Federal agency
				may not accept, for any official purpose, a driver’s license or identification
				card issued by a State to any person unless the State is materially
				compliant.
								(2)Agency
				acceptanceBeginning 6 years after the date on which final
				regulations are issued to implement this subtitle, pursuant to section 5 of the
				PASS ID Act, a Federal agency may not accept, for any official purpose, a
				driver’s license or identification card unless the license or card complies
				with subsection (b).
								(3)State
				certificationsThe Secretary shall determine whether a State is
				meeting the requirements of this section based on certifications made by the
				State to the Secretary. Such certifications shall be made at such times and in
				such manner as the Secretary, in consultation with the Secretary of
				Transportation, may prescribe by regulation.
								(4)Certification of other
				identification documentsThe Secretary may certify any driver’s
				license or identification card, including an Enhanced Driver’s License
				designated by the Secretary under section 7209 of the 9/11 Commission
				Implementation Act of 2004, as compliant with the requirements of this subtitle
				if the Secretary, after review, determines such license or card meets the
				requirements of this subtitle.
								(5)Permission to board
				aircraftAny person not presenting a driver’s license or
				identification card issued pursuant to this subtitle may be permitted to board
				a commercial aircraft or denied permission to board such aircraft at the
				unreviewable discretion of the Secretary or his or her designated security
				official.
								(b)Minimum document
				requirementsTo meet the requirements of this section, a State
				shall include, at a minimum, the following information and features on each
				driver’s license and identification card issued to a person by the
				State:
								(1)The person’s legal
				name.
								(2)The person’s date of
				birth.
								(3)The person’s
				gender.
								(4)The person’s driver’s
				license or identification card number.
								(5)A digital photograph of
				the person.
								(6)The person’s address of
				principal residence, except—
									(A)as provided for under
				section 827 of the Violence Against Women Act (Public Law 109–162); or
									(B)for any individual who a
				State determines should be exempted from the requirement under this paragraph
				to protect the safety or security of the applicant.
									(7)The person’s
				signature.
								(8)A combination of security
				features designed to protect the physical integrity of the document, including
				the prevention of tampering, counterfeiting, or duplication of the document for
				fraudulent purposes.
								(9)A common machine-readable
				technology, containing the data elements available on the face of a driver’s
				license or identification card. A person’s social security number may not be
				included in these data elements.
								(10)A unique symbol designated by the Secretary
				to indicate compliance with the requirements under this section.
								(c)Minimum issuance
				standards
								(1)In
				generalTo meet the requirements of this section, for all
				driver’s licenses and identification cards issued under this subtitle at least
				1 year after the date on which final regulations are issued to implement this
				subtitle, pursuant to section 5 of the PASS
				ID Act, a State shall require, at a minimum, presentation and
				validation of the following information before issuing a driver’s license or
				identification card to a person:
									(A)A photo identity
				document, except that a non-photo identity document is acceptable if it
				includes both the person’s full name and date of birth.
									(B)Documentation showing the
				person’s date of birth.
									(C)Proof of the person’s
				social security account number or verification that the person is not eligible
				for a social security account number.
									(D)Documentation showing the
				person’s name and address of principal residence.
									(2)Special
				requirements
									(A)In
				generalTo meet the requirements of this section, a State shall
				comply with the minimum standards of this paragraph.
									(B)Citizenship and
				immigration verificationBefore issuing a driver’s license or
				identification card to a person, a State shall verify that the person—
										(i)is a citizen or national
				of the United States;
										(ii)is an alien lawfully
				admitted for permanent residence in the United States;
										(iii)has an approved
				application for asylum or withholding of removal in the United States, or is an
				alien admitted to the United States as a refugee;
										(iv)is an alien granted
				temporary residence in the United States;
										(v)is an alien paroled into
				the United States under section 212(d)(5) of the Immigration and Nationality
				Act (8 U.S.C. 1182(d)(5)), subject to such exceptions as the Secretary, in the
				Secretary’s unreviewable discretion, may prescribe for aliens paroled into the
				United States for prosecution or other categories of paroled aliens;
										(vi)is a lawful nonimmigrant
				in the United States;
										(vii)has a pending
				application for asylum or withholding of removal in the United States and has
				been granted employment authorization;
										(viii)has temporary
				protected status in the United States or has a pending application for
				temporary protected status and has been granted employment
				authorization;
										(ix)has deferred action in
				the United States;
										(x)has a pending application
				for adjustment of status to that of an alien lawfully admitted for permanent
				residence in the United States or conditional permanent resident status in the
				United States;
										(xi)is otherwise authorized
				to be employed in the United States; or
										(xii)is otherwise an alien
				lawfully present in the United States, as determined by the Secretary in the
				Secretary’s unreviewable discretion.
										(C)Temporary driver’s
				licenses and identification cards
										(i)In
				generalIf a person presents evidence under any of clauses (iv)
				through (xii) of subparagraph (B), the State may only issue a temporary
				driver’s license or temporary identification card to the person that is valid
				for a time period ending not later than the expiration date of the applicant’s
				authorized stay in the United States or, if there is no such expiration date,
				for a period not to exceed 1 year. The Secretary may, in the Secretary’s
				unreviewable discretion, authorize the issuance of temporary driver’s licenses
				or temporary identification cards, for periods longer than 1 year, to employees
				of international organizations and to other nonimmigrant aliens who are
				authorized to remain in the United States for an indefinite period.
										(ii)Display of expiration
				dateA temporary driver’s license or temporary identification
				card issued pursuant to this subparagraph shall clearly state the date on which
				it expires.
										(iii)RenewalA
				temporary driver’s license or temporary identification card issued pursuant to
				this subparagraph may be renewed only upon verification of the applicant’s
				current lawful status.
										(3)Validation of
				documentsTo meet the requirements of this section, a
				State—
									(A)shall not accept any
				foreign document, other than a valid, unexpired passport, to satisfy a
				requirement of paragraph (1) or (2); and
									(B)not later than 1 year
				after the date on which final regulations are issued to implement this
				subtitle, pursuant to section 5 of the PASS
				ID Act, shall enter into a memorandum of understanding with the
				Secretary to routinely utilize the automated system known as Systematic Alien
				Verification for Entitlements established under section 121 of the Immigration
				Reform and Control Act of 1986 (Public Law 99–603), to verify the lawful
				presence of a person, other than a United States citizen or national, who is
				applying for a driver’s license or identification card.
									(d)Other
				requirementsTo meet the requirements of this section, a State
				shall adopt the following practices in the issuance of driver’s licenses and
				identification cards:
								(1)(A)Employ technology
				to capture digital images of identity source documents so that the images can
				be retained in electronic storage in a transferrable format for at least as
				long as the applicable driver’s license or identification card is valid;
				or
									(B)retain paper copies of
				source documents for at least as long as the applicable driver’s license or
				identification card is valid.
									(2)Subject each person who submits an
				application for a driver’s license or identification card to mandatory facial
				image capture.
								(3)Establish an effective
				procedure to confirm or verify a renewing applicant’s information.
								(4)Confirm with the Social
				Security Administration a social security account number presented by a person
				using the full social security account number. In the event that a social
				security account number is already registered to or associated with another
				person to which any State has issued a driver’s license or identification card,
				the State may use any appropriate procedures to resolve nonmatches.
								(5)Beginning not later than
				6 years after the day on which final regulations are issued to implement this
				subtitle, confirm, with the State of record, date of birth information
				presented by a person to meet the requirements under subsection (c)(1) after
				the Secretary has determined that—
									(A)an electronic system
				exists and is adequately deployed to allow States to receive reliable and
				real-time verification of date of birth information from issuing States;
				and
									(B)the electronic system
				includes security and privacy measures necessary to protect the security,
				confidentiality, and integrity of personally identifiable information.
									(6)Establish an effective procedure to confirm
				that a person submitting an application for a driver’s license or
				identification card is terminating or has terminated any driver’s license or
				identification card issued pursuant to this section to such person by a
				State.
								(7)Provide for the physical
				security of locations where driver’s licenses and identification cards are
				produced and the security of document materials and papers from which driver’s
				licenses and identification cards are produced.
								(8)Establish appropriate
				administrative and physical safeguards to protect the security,
				confidentiality, and integrity of personally identifiable information collected
				and maintained at locations at which driver’s licenses or identification
				documents are produced or stored, including—
									(A)procedures to prevent the
				unauthorized access to, or use of, personally identifiable information;
									(B)public notice of security
				and privacy policies, including the use, storage, access to, and sharing of
				personally identifiable information;
									(C)the establishment of a
				process through which individuals may access, amend, and correct, as determined
				appropriate by the State, their own personally identifiable information.
									(9)Subject all persons
				authorized to manufacture or produce driver’s licenses and identification cards
				to appropriate background check requirements.
								(10)Establish fraudulent
				document recognition and document validation training programs for appropriate
				employees engaged in the issuance of driver’s licenses and identification
				cards.
								(11)Limit the period of
				validity of all driver’s licenses and identification cards that are not
				temporary to a period that does not exceed 8 years.
								(e)AssessmentsThe
				Secretary shall regularly assess, not less frequently than annually, whether an
				electronic system—
								(1)exists and is adequately
				deployed to allow States to receive reliable and real-time verification of date
				of birth information from issuing States; and
								(2)includes security and
				privacy measures necessary to protect the security, confidentiality, and
				integrity of personally identifiable information.
								(f)Exceptions
				process
								(1)In
				generalStates shall establish an exceptions process to
				reasonably accommodate persons who, for extraordinary reasons beyond their
				control, are unable to present the necessary documents listed in subsection
				(c)(1).
								(2)Alternative
				documentsAlternative documents accepted under an exceptions
				process established pursuant to paragraph (1) may not be used to demonstrate
				lawful presence under subsection (c)(2) unless such documents establish that
				the person is a citizen or national of the United States.
								(3)ReportStates
				shall include a report on the use of exceptions made under this subsection,
				which shall not include any personally identifiable information, as a component
				of the certification required under subsection (a)(3).
								(g)Use of Federal
				systemsStates shall not be
				required to pay fees or other costs associated with the use of the automated
				systems known as Systematic Alien Verification for Entitlements and Social
				Security On-Line Verification, or any other Federal electronic system, in
				connection with the issuance of driver’s licenses or identification cards, in
				accordance with this subtitle.
							(h)Rule of
				constructionNothing in this
				section shall be construed to prohibit a State from issuing driver’s licenses
				and identification cards that do not comply with the requirements of this
				section.
							243.Use of false driver’s
				license at airports
							(a)In
				generalThe Secretary shall enter, into the appropriate aviation
				security screening database, appropriate information regarding any person
				convicted of using a false driver’s license at an airport.
							(b)DefinitionsIn
				this section:
								(1)AirportThe
				term airport has the meaning given such term under section 40102
				of title 49, United States Code.
								(2)FalseThe
				term false has the meaning given such term under section 1028(d)
				of title 18, United States Code.
								244.Grants to
				States
							(a)State Driver’s License
				Enhancement Grant Program
								(1)In
				generalThere is established a State Driver’s License Enhancement
				Grant Program to award grants to assist States in conforming to the minimum
				standards set forth in this subtitle.
								(2)Distribution of
				grantsThe Secretary, through the Administrator of the Federal
				Emergency Management Agency, shall distribute grants awarded under this section
				to States that submit an application as follows:
									(A)Proportional
				allocationNot less than 2/3 of the amounts
				appropriated for grants under this section shall be allocated to each State in
				the ratio that—
										(i)the number of driver’s
				licenses and identification cards issued by such State in the most recently
				ended calendar year; bears to
										(ii)the number of driver’s
				licenses and identifications cards issued by all States in the most recently
				ended calendar year.
										(B)Remaining
				allocationThe Secretary may allocate to States any amounts
				appropriated for grants under this section that are not allocated under
				subparagraph (A) in such manner as, in the Secretary’s discretion, will most
				effectively assist in achieving the goals of this subtitle.
									(C)Minimum
				allocationIn allocating funds under this section, the Secretary
				shall ensure that for each fiscal year—
										(i)except as provided under
				clause (ii), each State receives not less than an amount equal to 0.35 percent
				of the total funds appropriated for grants under this section for that fiscal
				year; and
										(ii)American Samoa, the
				Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands each
				receive not less than an amount equal to 0.08 percent of the total funds
				appropriated for grants under this section for that fiscal year.
										(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary, for each of the fiscal years 2010 through 2015, such sums as may be
				necessary to carry out this subsection.
								(b)Vital Records
				Digitization Grant Program
								(1)In
				generalThere is established a Vital Records Digitization Grant
				Program to award grants to assist States in—
									(A)digitizing and ensuring
				the accuracy of birth certificate information;
									(B)linking death records
				with birth records; and
									(C)electronically verifying
				birth records.
									(2)Distribution of
				grantsThe Secretary, through the Administrator of the Federal
				Emergency Management Agency, and in coordination with the Secretary of Health
				and Human Services, shall distribute grants awarded under this section to
				States that submit an application certifying that all birth records issued in
				that State after 1934 will be digitized and accurate not later than 3 years
				after receiving such grant.
								(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary $150,000,000, for the 3-year period beginning on October 1, 2010, to
				carry out this subsection.
								245.State-to-State 1
				driver, 1 license demonstration project
							(a)EstablishmentThe
				Secretary, in consultation with the Secretary of Transportation, shall
				establish a State-to-State 1 driver, 1 license demonstration project.
							(b)PurposeThe
				demonstration project established under this section shall include an
				evaluation of the feasibility of establishing an electronic system to verify
				that an applicant for a driver’s license or identification card issued in
				accordance with this subtitle does not retain a driver’s license or
				identification card issued in accordance with this subtitle by another
				State.
							(c)RequirementsThe
				demonstration project shall include a review of—
								(1)the costs affiliated with
				establishing and maintaining an electronic records system;
								(2)the security and privacy
				measures necessary to protect the integrity and physical security of driver’s
				licenses; and
								(3)the appropriate
				governance structure to ensure effective management of the electronic records
				system, including preventing the unauthorized use of information in the system,
				and ensuring the security and confidentiality of personally identifiable
				information.
								(d)Savings
				provisionNothing in this section may be construed to—
								(1)authorize the creation of
				a national database of driver’s license information; or
								(2)authorize States direct
				access to the motor vehicle database of another State.
								(e)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary for each of the fiscal years 2010 through 2012 such sums as may be
				necessary to carry out this section.
							246.Authority
							(a)Participation of
				Secretary of Transportation and StatesAll authority to issue
				regulations, set standards, and issue grants under this subtitle shall be
				carried out by the Secretary, in consultation with the Secretary of
				Transportation and the States.
							(b)Extensions of
				deadlinesThe Secretary may grant to a State an extension of time
				to meet the requirements of section 242(a)(1) if the State provides adequate
				justification for noncompliance.
							247.Limitation on
				statutory constructionNothing
				in this subtitle may be construed to—
							(1)affect the authorities or responsibilities
				of the Secretary of Transportation or the States under chapter 303 of title 49,
				United States Code; or
							(2)preempt State privacy laws that are more
				protective of personal privacy than the requirements of this subtitle or the
				standards or regulations promulgated to implement this subtitle, provided that
				such State laws are consistent with this subtitle and the regulations
				prescribed pursuant to this
				subtitle.
							.
			(b)Technical
			 amendmentSection 1(b) of the Homeland Security Act of 2002
			 (Public Law 107–296) is amended by inserting after the item relating to section
			 235 the following:
				
					
						Subtitle E—Improved security for driver’s
				licenses and personal identification cards
						Sec. 241. Definitions.
						Sec. 242. Minimum document
				requirements and issuance standards for Federal recognition.
						Sec. 243. Use of false driver’s license at
				airports.
						Sec. 244. Grants to States.
						Sec. 245. State-to-State one driver, one
				license demonstration project.
						Sec. 246. Authority.
						Sec. 247. Limitation on statutory
				construction.
					
					.
			4.Use of driver’s license
			 or identification card data by private entitiesChapter 123 of title 18, United States Code
			 is amended—
			(1)in section 2722, by adding at the end the
			 following:
				
					(c)Scanning information
				from drivers licenses or identification cards
						(1)In
				generalExcept as provided in paragraph (2), and unless
				authorized by Federal, State, or local law, beginning 6 months after the date
				on which final regulations are issued under paragraph (2), it shall be unlawful
				for any person, knowingly and without lawful authority—
							(A)to scan the information
				contained in the machine readable component of a driver’s license or
				identification card; and
							(B)(i)to resell, share or
				trade that information with any other third parties;
								(ii)track the use of a
				driver’s license or identification card; or
								(iii)store the information
				collected.
								(2)Exceptions
							(A)In
				generalNot later than 2 years after the date of the enactment of
				the PASS ID Act, the Federal
				Trade Commission, after providing notice and an opportunity for public comment,
				shall issue final regulations that provide exceptions to the prohibition under
				paragraph (1) for acceptable uses of information derived from the machine
				readable component of a driver’s license or identification card for purposes
				including preventing fraud, abuse, or criminal activity.
							(B)Acceptable
				usesAcceptable uses under subparagraph (A) shall protect the
				privacy and security of the driver’s license or identification card holder and
				shall include—
								(i)scanning and sharing
				personal information for credit checks;
								(ii)scanning and sharing,
				tracking, or storing personal information for law enforcement purposes;
								(iii)scanning and storing
				information to prevent consumer fraud;
								(iv)scanning and sharing the
				information between Federal, State, and local agencies, in accordance with
				section 552a of title 5, United States Code, and other laws relevant to the
				protection of the privacy of the individual; and
								(v)scanning and using the
				information for a purpose for which the driver’s license or identification card
				holder has given express written
				consent.
								;
			(2)in section 2724(a), by
			 inserting driver’s license, or identification card, after
			 motor vehicle record,;
			(3)in section 2725—
				(A)by redesignating
			 paragraph (2) as paragraph (6), and adding and at the
			 end;
				(B)by redesignating
			 paragraph (3) as paragraph (7);
				(C)by redesignating
			 paragraph (4) as paragraph (3), and striking and at the
			 end;
				(D)by redesignating
			 paragraph (5) as paragraph (2), and striking the period at the end and
			 inserting a semicolon;
				(E)by redesignating
			 paragraph (1) as paragraph (5);
				(F)by inserting before
			 paragraph (2), as redesignated, the following:
					
						(1)driver’s
				license means a motor vehicle operator’s license, as defined in section
				30301 of title 49, United States Code;
						;
				and
				(G)by inserting after
			 paragraph (3), as redesignated, the following:
					
						(4)identification card means a
				personal identification card, as defined in section 1028(d) of title 18, United
				States Code, issued by a
				State.
						.
				5.Rulemaking
			(a)In
			 generalNotwithstanding chapter 5 of title 5, United States Code,
			 or any other provision of law, not later than 9 months after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall issue interim
			 final regulations to implement subtitle E of title II of the Homeland Security
			 Act of 2002, as added by section 3.
			(b)ContentThe
			 regulations issued pursuant to subsection (a)—
				(1)shall include procedures
			 and requirements that—
					(A)protect the privacy
			 rights of individuals who apply for and hold a driver’s license or personal
			 identification card;
					(B)protect the
			 constitutional rights and civil liberties of individuals who apply for and hold
			 a driver’s licenses or personal identification card;
					(2)shall include procedures
			 to protect any personally identifiable information electronically
			 transmitted;
				(3)shall establish a
			 process, if not already established under the Privacy Act, through which
			 individuals may access, amend, and correct, as determined appropriate by the
			 agency managing the system, their own personally identifiable information in
			 any Federal databases used in complying with this Act;
				(4)may not require a single
			 design or numbering system to which driver’s licenses or personal
			 identification cards issued by all States shall conform; and
				(5)shall only apply to
			 driver’s licenses or identification cards issued pursuant to subtitle E of
			 title II of the Homeland Security Act of 2002, as added by section 3.
				6.Savings
			 provision
			(a)Effect of
			 repealNothing in section 2 shall affect the amendment or the
			 repeal set forth in sections 203(a) and 206 of the REAL ID Act of 2005.
			(b)Effect of completed
			 administrative actionsCompleted personnel actions, agreements,
			 grants, and contracts undertaken by an agency—
				(1)shall not be affected by
			 any provision of this Act, or any amendment made by this Act; and
				(2)shall continue in effect
			 according to their terms until amended, modified, superseded, terminated, set
			 aside, or revoked by an officer of the United States, by a court of competent
			 jurisdiction, or by operation of law.
				7.Annual privacy
			 reportNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Homeland Security, acting through the Chief Privacy Officer and
			 the Civil Rights and Civil Liberties Officer, shall submit a report to the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives that analyzes the privacy implications of the
			 implementation of this Act.
		
	
		November 19, 2009
		Reported with an amendment
	
